PER CURIAM.
Steven D. Johnson appeals the district court’s order granting Defendants’ motions for summary judgment in this tort action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Johnson v. Stone Container Corp., No. CA-00-3714 (D.S.C. Apr. 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.